The facts sufficiently appear from the opinion

per curiam,

¡as follows:
The facts set forth in findings 1, 2, 7, 8, 11, 12, 13, 14, 15, ■and 16 in the case of J. A. Zachariassen & Co. v. United States, 94 C. Cls. 315, obtain and aré applicable to each of the above-styled cases, and are adopted by the court as its .findings in these cases. Each of the vessels involved in the present cases was detained by the United States for a ■certain period of time between March 18, 1918, and November 26, 1918. The court finds that such detentions were not unlawful, and for the reasons set forth in the opinion ini the case of Zachariassen & Co. v. United States, supra, it is decided that plaintiffs are not entitled to recover. The petitions are therefore dismissed, and judgment is rendered •against plaintiffs for the cost of printing the records herein, the amount thereof to be entered by the clerk and collected by him according to law; It is so ordered.